COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-045-CR





MITCHELL LEE MAYNARD	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 7 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

A jury convicted Appellant Mitchell Lee Maynard of driving while intoxicated, and the trial court sentenced him to ninety days in jail and a fine of $550, probated for twenty-four months.  On December 30, 2009, this court abated this appeal and remanded this case to the trial court to determine among other things whether Appellant wanted to continue his appeal.  On February 17, 2010, in the hearing held pursuant to our December 30, 2009 order, Appellant  testified on the record that he wants “to discontinue the appeal” and that he does not wish to go forward with the appeal.  Appellant was represented by counsel at the hearing, as was the State.  We hold that this procedure substantially complies with rule 42.2(a) of the rules of appellate procedure.
(footnote: 2)	No decision of this court having been delivered before we received evidence of Appellant’s desire to dismiss his appeal, we dismiss this appeal.
(footnote: 3)


PER CURIAM

PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ. 

DO NOT PUBLISH

Tex. R. App. P. 47.2(b) 



DELIVERED:
  March 18, 2010

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:See
 Tex. R. App. P. 42.2(a).


3:See
 Tex. R. App. P. 42.2(a), 43.2(f).